Citation Nr: 1139757	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange, or as secondary to service-connected diabetes mellitus, type 2.

2.  Entitlement to service connection for vitiligo, to include as due to exposure to Agent Orange, or as secondary to service-connected diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In May 2010, a videoconference hearing was held before the undersigned.  A transcript of that proceeding is associated with the claims file.  

In June 2010, these matters were remanded for further development.  

In a June 2010 statement, the Veteran indicated that his hypertension and vitiligo were related to his service-connected diabetes mellitus, type 2.  Consequently, the issues on appeal have been recharacterized, as reflected on the title page.

In the June 2010 remand, the Board noted that the issue of entitlement to service connection for prostate cancer to include as due to Agent Orange had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board had no jurisdiction over the matter, it was subsequently, referred to the AOJ for appropriate action.  It is unclear from the record, whether or not any action was taken.  This matter is referred once again, for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.




REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claims of service connection for hypertension and vitiligo.

The Board notes that service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  In addition, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The medical evidence of record shows that the Veteran has current hypertension and vitiligo disabilities.  The Board finds, however, that the record lacks adequate opinions addressing the question of secondary service connection for such disabilities.  Again, the Veteran contends that the claimed disabilities may be secondary to his service-connected diabetes mellitus.

In a July 2011 VA addendum opinion, regarding the Veteran's hypertension, the examiner stated:

"The Veteran has no evidence of secondary causes of hypertension, such as end organ damage to the kidneys.  He has had testing in the past for recognized secondary causes.  The Veteran has essential hypertension."

The Board finds the opinion does not adequately address (in light of Allen v. Brown, 7 Vet. App. 439, 448 (1995)) whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus, type 2.  Therefore, a VA examination to secure a further medical advisory opinion is necessary.  
Regarding his vitiligo claim, the examiner stated, in pertinent part:

"While Type I diabetes is listed as associative, it is not causative.  The Veteran has Type II diabetes."

The Board finds this opinion does not adequately address whether the Veteran's vitiligo is caused or aggravated by his service-connected diabetes mellitus, type 2.  Thus, a VA examination to secure a further medical advisory opinion and clarification is necessary.  

The Board notes that the question of direct service connection for both hypertension and vitiligo have been adequately addressed in the record and thus no further inquiry on these matters will be sought on remand.  Similarly, the question of whether the Veteran's hypertension was caused by his diabetes mellitus has also been appropriately addressed- only the associated question of aggravation by a service-connected disability requires clarification here.

As noted, the Veteran raised his secondary service connection claims in a June 2010 statement.  The Board notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The revised version essentially provides that VA will not concede aggravation of a non service-connected disease or injury by a service- connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  Attention of the RO and the VA examiners is directed to these changes (and to Allen) so that the reports of the VA examination directed by the Board include the necessary information.

Finally, the record reflects that the Veteran receives ongoing VA treatment regarding these issues (and it is unclear whether or not he receives any private treatment for the disabilities involved in the instant claim).  As records of such treatment may contain pertinent information, they must be secured.  Notably, records of VA treatment are constructively of record.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the complete updated (since July 2011) clinical records of any and all VAMC treatment the Veteran has received for diabetes, hypertension, and vitiligo.  

2. The Veteran should also be asked to specify whether or not he has received private treatment for his diabetes, hypertension, and vitiligo.  If so, he should identify the providers and submit releases for the records.  The RO should secure complete clinical pertinent records from the sources identified.  Any negative search should be noted in the record and communicated to the Veteran.

3. Thereafter, the Veteran should be afforded an examination to determine the etiology of his hypertension and vitiligo.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions responding to the following:

(a) whether it is at least as likely as not (50% or better probability) that the hypertension has been aggravated (made permanently worse beyond the natural progression of the disease) by the service-connected diabetes mellitus, type 2; if aggravation is found, the examiner must identify the baseline level of disability prior to aggravation.  This may be accomplished by review of the medical evidence.  Additionally, the Veteran's statements as to changes in the severity of his observable symptoms over time may be considered as well.

(b) Whether it is at least as likely as not that the vitiligo is proximately due to or the result of, his diabetes mellitus, type 2.

(c) whether it is at least as likely as not (50% or better probability) that the vitiligo has been aggravated (made permanently worse beyond the natural progression of the disease) by the diabetes mellitus, type 2; if aggravation is found, the examiner must identify the baseline level of disability prior to aggravation.  This may be accomplished by review of the medical evidence.  Additionally, the Veteran's statements as to changes in the severity of his observable symptoms over time may be considered as well.

The examiner must explain the rationale for all opinions.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

4. The RO should ensure that all development sought above is completed (all questions posed are answered, with explanation of rationale), and then re-adjudicate the Veteran's claims.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


